                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


EDITH MAE MAY,

      Plaintiff,

 v.                                                           Case No. 20-CV-948

STATE OF WISCONSIN


      Defendant.


                                        ORDER


      Plaintiff Edith Mae May is representing herself. She filed a complaint along

with a petition to proceed without prepayment of the filing fee (in forma pauperis)

pursuant to 28 U.S.C. § 1915. (ECF No. 2.) However, May did not submit a copy of

her certified prison trust account statement along with her motion. An inmate is

required under the PRLA to submit the trust account statement after obtaining it

from the appropriate official at her institution. Id. § 1915(a)(2).

      To that end, the Clerk of Court sent May a letter on June 29, 2020 requesting

that the trust account statement be filed within 21 days. (ECF No. 3.) In response,

May sent a letter stating that she does not have money to pay the copy fees to

submit the trust account statement. (ECF No. 5.) She further stated that the prison

refuses to allow her to use her release account to pay these fees and is denying her a

legal loan. I construed that letter as a motion to pay the fees out of her release

account and denied the motion because using release accounts to pay general



         Case 2:20-cv-00948-NJ Filed 09/29/20 Page 1 of 3 Document 10
litigation costs flouts the purpose of the release account. (ECF No. 6.) I gave May

until August 28, 2020 to provide a certified copy of her trust account statement as

required by law. May also has two other cases before me that require trust account

statements: Case No. 20-cv-829 and Case No. 20-cv-1024. Acknowledging her

limited availability of funds, I allowed May to file one certified trust account

statement for all three cases. (Id. at 3.) I warned May that if she did not provide the

certified trust account statement by August 28, 2020, I would dismiss this case

without prejudice and without further notice to her. (Id.)

      May filed a letter on August 18, 2020 and filed a copy of a trust account

statement that was partial and uncertified. (ECF Nos. 7,8.) The letter also stated

that she does not have funds to pay for a certified copy. I entered a text only order

on August 24, 2020 explaining that the uncertified copy does not satisfy the

statutory requirements under 28 U.S.C. § 1915(a)(2) and reminded May of her

obligation to provide a certified copy by August 28, 2020.

      May failed to do so by that date. As such, I entered an order on September 16,

2020 denying her motion to proceed in forma pauperis because in failing to provide

the required certified trust account statement, I could not determine if she qualified

to proceed in forma pauperis. (ECF No. 9.) I also gave May until September 25,

2020 to pay the full $400.00 filing fee to be able to proceed with her case. (Id.) That

date has passed, and May has not paid the full $400.00 fee. Accordingly, I will

dismiss her case without prejudice for failure to pay the filing fee.



                                           2


         Case 2:20-cv-00948-NJ Filed 09/29/20 Page 2 of 3 Document 10
      IT IS THEREFORE ORDERED that this case is DISMISSED without

prejudice for failure to pay the full $400.00 filing fee.



      Dated at Milwaukee, Wisconsin this 29th day of September, 2020.


                                               BY THE COURT:


                                               s/Nancy Joseph
                                               NANCY JOSEPH
                                               United States Magistrate Judge




                                           3


         Case 2:20-cv-00948-NJ Filed 09/29/20 Page 3 of 3 Document 10
